Citation Nr: 1215292	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  10-33 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1999.  The Veteran died in September 1999, and the appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  

REMAND

The appellant seeks recognition of himself as a "child" as defined under 38 U.S.C.A. § 101(4)(A)(ii), on the basis that he became permanently incapable of self-support before attaining the age of 18 years.  See 38 C.F.R. § 3.356 (2011).  He alleges that this status forms the basis for his entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1310.

For purposes of determining eligibility as a claimant under Title 38, a "child" is a person who must be unmarried and who must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2011).

The "focus of analysis must be on the claimant's condition at the time of his [or her] eighteenth birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  For purposes of initially establishing "helpless child" status, the claimant's condition subsequent to his eighteenth birthday is not for consideration.  However, if a finding is made that a claimant was permanently incapable of self-support as of his eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id.

The appellant was born in April 1988 and attained the age of 18 in April 2006.

The evidence of record fails to clearly establish whether the appellant 
was or was not permanently incapable of self-support as of his eighteenth birthday.  An April 2009 treatment summary letter from T.S., M.D., noted that the appellant had chronic back pain due to thoracic level intervertebral disc degeneration; hypertension; recurrent headaches; and depression.  Dr. S. further noted that these conditions will not resolve over time, and result in the appellant's inability to function independently.  In contrast, Physician's Certificates for Child Annuitant, dated in February 2006, July 2007, July 2009 (signed by T.S., M.D.), all determined that the appellant's incapacity was temporary.

Under these circumstances, the appellant must be asked to identify and outline his complete educational and employment history.  The RO must also attempt to obtain the appellant's actual treatment records for his disabilities, and then schedule the appellant for the appropriate examination to determine whether he was permanently incapable of self-support by the time of his eighteenth birthday in April 2006.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the appellant identify all medical providers who have treated him for any disability contributing to his being incapable of self-support, from 2005 to the present.  Thereafter, attempt to procure copies of all actual treatment records which have not previously been obtained from identified treatment sources.  

If any of these records cannot be obtained, a letter should be sent to the appellant informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Request that the appellant identify and outline his complete educational and employment history, including prior to and since his eighteenth birthday in April 2006.

3.  After the above-requested development has been completed, schedule the appellant for the appropriate examination to determine the nature and severity of his disabilities.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the appellant was permanently incapable of self-support by the time of his eighteenth birthday in April 2006.  

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Notify the appellant that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

In the event that the appellant does not report for the scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

5.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claim on appeal.  

If the claim remains denied, a supplemental statement of the case must be provided to the appellant and his representative, if any.   After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


